



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



R. v. Netzlaw,









2013 BCCA 14




Date: 20130110

Docket: CA040205

Between:

Regina

Respondent

And

Allan Roger
Netzlaw

Appellant




Before:



The Honourable Chief Justice Finch





The Honourable Madam Justice Saunders





The Honourable Mr. Justice Groberman




On appeal from
Provincial Court of British Columbia, February 20, 2012
(
R. v. Netzlaw
, Nanaimo Registry No. 74551-1)

Oral Reasons for Judgment




Counsel for the Appellant:



J.J. Blazina





Counsel for the Respondent:



S.J. Brown





Place and Date of Hearing:



Vancouver, British
  Columbia

January 10, 2013





Place and Date of Judgment:



Vancouver, British
  Columbia

January 10, 2013








[1]

FINCH C.J.B.C.
: Mr. Netzlaw applies to extend time to appeal, applies
for leave to appeal and, if leave is granted, appeals from a sentence of 18
months incarceration after being found guilty on one count of theft under
$5,000 on 20 February 2012, in Provincial Court at Nanaimo.

[2]

The offence occurred on 11 December 2011, about 3:00 a.m. when the appellant
stole an amplifier and a subwoofer from an unlocked pickup truck.

[3]

The appellant was released on the same day on an undertaking issued by
the arresting officer. On 21 December he was arrested for breaching that
undertaking by being within one kilometer of the complainants residence. He
was held in custody, and granted bail in the amount of $5,000 with one surety
the following day. The appellant, still in custody, appeared in court on the
theft under charge on 5 January. He was again granted bail in the amount of
$5,000 and one surety. The appellant failed to perfect bail on either matter.
On 10 January he pleaded guilty to the breach. He was given credit for the 20
days dead time and sentenced to an additional seven days in jail. The appellant
remained in custody until his sentencing on 20 February 2012.

[4]

Neither appellants counsel nor Crown counsel addressed the issue of
pretrial custody in their submissions at the sentencing on the theft charge,
and the learned trial judge said nothing about it in his reasons.

[5]

The Crown sought the maximum sentence of two years and the appellants
counsel argued for a lesser sentence, something somewhat over nine months. The
appellants longest previous sentence for the offence of theft under was six
months plus one year probation, and his longest previous sentence for a
property-related offence, a break and enter offence for which he was sentenced
in February 2010, was nine months.

[6]

The appellant was 41 years old at the time of the offence. He has a
criminal record of about 100 convictions, mostly for property-related offences.
The learned sentencing judge described his record as horrendous.

[7]

The appellant appeals the length of the custodial sentence. Counsel says
the judge erred in failing to give credit for time the appellant spent in
custody prior to the sentencing, erred in relying on the appellants criminal
record to increase the sentence beyond what was fit, and erred in imposing a
sentence that fell outside the appropriate range.

[8]

The Crown concedes that the appellant was entitled to be credited for
time served in pre-sentence custody, which it calculates to be 35 days.

[9]

Despite counsels able submissions, I am unable to agree that the
sentence of 18 months custody was unfit. Accepting the Crowns concession
concerning pretrial custody, I would order that the custodial sentence be
reduced by 35 days. I would not otherwise interfere with the sentence imposed.

[10]

SAUNDERS J.A.
: I agree.

[11]

GROBERMAN J.A.
: I agree.

[12]

FINCH C.J.B.C.
: There will be an order extending time granting
leave to appeal and varying the sentence imposed by a reduction of 35 days for
the time served.

The
Honourable Chief Justice Finch


